Citation Nr: 1341530	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-25 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of chronic dislocating right patella, status post-arthrotomy, lateral release and medial reefing, right knee with arthritis.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1979 to March 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has stated he cannot work anymore in part due to his service-connected right knee condition; a claim for TDIU is therefore considered on appeal as part and parcel of his claim for an increased evaluation.

In June 2013, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is contained in the electronic records maintained in the Virtual VA system.

In his June 2013 travel board hearing, the Veteran stated that he had fallen so many times on account of his right knee, and that it has "dislocated a couple of discs in the back and things like this and that's why they actually put me on Morphine was because my back pain that I accumulated from falling."  It appears that the Veteran is raising the issue of entitlement to service connection for a back disorder to include as secondary to residuals of chronic dislocating right patella, status post-arthrotomy, lateral release and medial reefing, right knee with arthritis.  Since this claim was not developed or adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction, and therefore it is REFERRED to the AOJ for appropriate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Treatment Records

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. §3.159 (2013). 

In the June 2013 travel board hearing, the Veteran testified that he had been receiving treatment from a physical therapist at Source One-Choice One physical therapy.  The Veteran also testified that he was seen by a doctor at Andrews Institute regarding his knee.  Since these records are relevant in determining the severity of the Veteran's right knee condition, VA should contact the Veteran and have him complete the proper release forms, and then obtain the complete treatment records from Source One-Choice One and Andrews Institute, as well as any other private facilities where he has received treatment.  

Also, the Veteran testified that he had been receiving regular treatment from the VAMC in Pensacola, Florida and the VA clinic at the Panama City Naval Air Station for his knee condition.  The most recent VA treatment records contained in the claims file date back to March 2010.  Based on the Veteran's apparent ongoing treatment, updated VA treatment records, from March 2010 to present, if they exist, should be associated with the claims file.

Social Security Records

The Veteran indicated at the June 2013 travel board hearing that he was receiving Social Security income and that he was ruled totally disabled.  While there are Social Security Administration (SSA) records contained in the claims file, they are only up to 2009.  New SSA records must therefore be obtained, since would contain any subsequent decisions, as well as information regarding the Veteran's current occupational capacity.  VA has a duty to obtain all relevant records in the custody of a Federal agency, and efforts to obtain these records must continue until the records are obtained, or until it can be certified that they are not available.  38 C.F.R. § 3.159(c) (2).  As the Board cannot say that the SSA records are not relevant to issues currently on appeal, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, appropriate steps must be taken to obtain copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.

VA Examination

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

In conjunction with his claim, the Veteran was most recently afforded a VA examination in September 2008 to assess the current level of severity of his right knee disorder.  While over five years have passed since the most recent examination was conducted,  the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).   However, in his Substantive Appeal (Form 9) dated June 2010, the Veteran contended that his service-connected right knee disability continued to worsen, and that the instability and pain were becoming more pronounced and severely impacted the quality of his life.  Also at his June 2013 travel board hearing, the Veteran testified that he was in constant pain and could not walk or run anymore.  Accordingly, in light of the Veteran's allegations of worsening of his condition, and that the last examination was conducted over five years ago, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's right knee disorder.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

TDIU

At a the June 2013 travel Board hearing, the Veteran stated that he cannot work anymore because of his condition and was ruled totally disabled by the SSA, raising a question of entitlement to TDIU.  A finding of TDIU is dependent upon a determination of the impact of service connected disabilities on the ability obtain and retain substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16.  The TDIU claim is therefore inextricably intertwined with the question of the proper evaluation for the service-connected residuals of chronic dislocating right patella, status post-arthrotomy, lateral release and medial reefing, right knee with arthritis, and adjudication of the issue must be delayed pending resolution of the evaluation question.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Moreover, as part of the already necessary VA examination, findings related to the impact of the service-connected right knee disability on employment, should be obtained to assist with the adjudication of the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, to include a specific request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from Source One-Choice One and Andrews Institute, as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

3.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation. If such records do not exist or are otherwise not available, such must be certified in writing.

4.  Obtain any updated VA treatment records from the VAMC in Pensacola, the VA clinic at the Panama City Naval Air Base, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since March 2010.

5.  After the records are associated with the claims file, schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected residuals of chronic dislocating right patella, status post-arthrotomy, lateral release and medial reefing, right knee with arthritis.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

The examiner is requested to give an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the service-connected right knee disorder precludes the Veteran from engaging in a substantially gainful occupation, including manual and sedentary positions.  Consideration may be given to his occupational experience, education, and training, but age and any non service-connected disabilities should not be considered. 

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal, to include TDIU.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


